DETAILED ACTION
1.            Receipt is acknowledged of Applicant’s amendments and remarks filed 12/14/2021.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.            No new Information Disclosure Statements (IDS) has been submitted for review.

WITHDRAWN REJECTIONS
3.            Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4,  6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a polyhydric alcohol wherein the polyhydric alcohol is at least one selected from the group however, this is inconsistent because “at least one” implies more than one where claim 1 recited “a polyhydric alcohol”. The same issue applies to claim 6 and thus it Is not clear if there is one or more than one polyhydric alcohol. The dependent claims do not cure the deficiencies of claim 1. 

Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-4, 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322)  in view of  Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047) as evidenced by Marczenko et al. Carminic Acid.
Castro et al.  (US Patent 6,214,322) (hereinafter Castro et al.) disclose emulsions that contain water at 66 and 67 % % (Ex. 1 and  2).  The composition is a cosmetic (abstract). The composition contains carmine powder dissolved into the water of phase A. The composition comprises about .001 % to about 1 % by weight carmine (claim 4). The composition contains humectants which promote the retention of moisture (col. 4, lines 66-67). Examples of humectants include glycerin and glycols such as hexylene glycol (col. 5, lines 1-7). Glycerin is used as an Example of humectant and is present at structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. Castro et al. disclose that acidifying and alkalizing agents are added to obtain the desired pH of the composition. Buffering agents are used to maintain an established pH of the composition 

Pschirer et al. (US 2011/0142891) (hereinafter Pschirer et al.) disclose liquid cosmetics where in order to enable trouble-free application, a viscosity of less than 50 mPas (Brookfield, 25°C) is used (para 0021). Appel et al. (US 2008/0102047) (hereinafter Appel et al.) disclose aqueous formulations having a viscosity of less than 50 mPas (Brookfield 25°C)  and in  order to ensure sufficient viscosity levels to allow application with a capillary applicator, despite the viscosity-increasing substances contained in the preparation, such as  pigments used as colorants (para 0004-0005). 
Appel et al. disclose cosmetic preparation for coloring eyes where the aqueous cosmetic has a viscosity of less than 50 mPas as measured by Brookfield at 25 °C (abstract and claim 1). Such a composition can be applied to eyelid or eyebrow without difficulty using a capillary applicator (para 0005). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the cosmetic compositions be optimized to a viscosity of less than  50 mPas as measured by Brookfield at 25 °C. One would have been motivated to do so such that they can be applied without difficulty (i.e., less viscous) and allow application with a capillary applicator and enable trouble-free application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


s 1 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322),  Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047) as evidenced by Marczenko et al. Carminic Acid as applied to claims 1-4, 6, 9  and 12 above, and further in view of Chodorowski-Kimmes et al. (US 2012/0315230).
Castro et al. has been discussed supra and while does not teach eyeliner, eyeshadow or eyebrow cosmetic, these are regarded as intended use. 
Chodorowski-Kimmes et al. (US 2012/0315230) (hereinafter Chodorowski-Kimmes et al.) disclose cosmetic compositions that contain colorants intended to color the composition (para 0146) and that pigments include cochineal carmine (a.k.a. carmine or carminic acid) (para 0148). They may be used in the form of a product for caring for and/or making up bodily or facial skin, the lips, the eyelashes, the eyebrows, the hair or nails and may be a antisun or self-tanning product or may be a makeup composition such as eyeliner or eyeshadow (para 0158). It  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the coloring the cosmetic of Castro et al. be for use in formulations such as self-tanning or eyeshadow or eyeliners or use on eyebrows as taught in Chodorowski-kimmes et al. 



7.	Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322), Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047)  as evidenced by Marczenko et al. Carminic Acid
as applied to claims 1-4, 6,  9  and 12 above, and further in view of Sasaki (US patent 9,877,565). 
	Castro et al. has been discussed supra and does not disclose a pen-shaped container. Sasaki (US patent 9,877, 565) (hereinafter Sasaki) disclose a liquid cosmetic material container having shape of a pen that holds the liquid cosmetic where the liquid cosmetic material is stored in the lid while being impregnated with impregnation body, the liquid cosmetic material does not leak from the lid even in a posture in which the lid is separated (abstract). The compositions include eyeliners. It would have been prima facie obvious to one of ordinary skill in the art to package the liquid cosmetic of Castro wt al. in the pen shaped container of Sasaki. One would have been motivated to do so because the liquid cosmetic can be contained where it does not leak even when the lid is separated. 

8.	Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322),  Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047) as evidenced by Marczenko et al. Carminic Acid
as applied to claims 1-4, 6, 9 and 12 above, and further in view of Chodorowski-Kimmes et al. (US 2012/0315230) and Sasaki (US patent 9,877,565). 
	Castro et al. has been discussed supra and does not disclose a pen-shaped container. Sasaki disclose a liquid cosmetic material container having shape of a pen that holds the liquid cosmetic where the liquid cosmetic material is stored in the lid while being impregnated with impregnation body, the liquid cosmetic material does not leak from the lid even in a posture in which the lid is separated (abstract). Sasaki disclose for 
Castro et al. has been discussed supra and while does not teach eyeliner, eyeshadow or eyebrow cosmetic, these are regarded as intended use. Sasaki disclose eyeliner however, Chodorowski-Kimmes et al. disclose cosmetic compositions that contain colorants intended to color the composition (para 0146) and that pigments include cochineal carmine (a.k.a. carmine or carminic acid) (para 0148). They may be used in the form of a product for caring for and/or making up bodily or facial skin, the lips, the eyelashes, the eyebrows, the hair or nails and may be a antisun or self-tanning product or may be a makeup composition such as eyeliner or eyeshadow (para 0158). It  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the coloring the cosmetic of Castro et al. be for use in formulations such as self-tanning or eyeshadow or eyeliners or use on eyebrows as taught in Chodorowski-kimmes et al. 


9.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322), Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047)  as evidenced by Marczenko et al. Carminic Acid
 as applied to claims 1-4, 6,  9  and 12 above, and further in view of Tashiro et al. (US 2011/0177144).

Tashiro et al. (US 2011/0177144) (hereinafter Tashiro et al.) disclose aqueous cosmetic preparations (title and abstract).  The pH of the aqueous cosmetic preparation of the invention may be adjusted by a base or acid. When the pH of the aqueous cosmetic preparation is adjusted, it may be set by adjusting the amount of acids such as hydrochloric acid, citric acid, lactic acid, or glutamic acid which are used for normal cosmetics and bases such as sodium hydroxide or arginine. Tashiro et al. disclose the pH in the invention is a value measured by the glass electrode method (para 0038). The pH of the aqueous cosmetic preparation of the invention is preferably from 5 to 9, more preferably from 6 to 8.5. When the pH of the aqueous cosmetic preparation is within the range, the aqueous cosmetic preparation having good dispersion stability and preservation stability is obtained (para 0201). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to adjust the pH of the aqueous cosmetic of Castro with acidifying and alkalizing agents to adjust towards the desired pH. One would have been motivated to do so because when the pH of the aqueous cosmetic preparation is within the range 5-9, the aqueous cosmetic preparation having.  good dispersion stability and preservation stability is obtained. It is well within the purview of one of ordinary skill in the art to adjust to the desired pH. 
RESPONSE TO ARGUMENTS

Applicants argue that the aqueous cosmetic of claim 1 is non-emulsified and Castro discloses oil-in water creams. Applicants argue that the compositions of Castro are typically applied as a lotion or cream. 
In response, this argument is not found persuasive because Castro et al. disclose that vehicles are referred to as the base for pharmaceutically acceptable carrier, e.g. a fluid that is capable of delivering other components of the composition to the skin with acceptable absorption of those components into the skin and that vehicles include water (deionized water), oil-in water emulsions, and water-in-oil emulsions (col. 5, line 63-col. 6, line 13). The cosmetically acceptable carrier may be in a number of different delivery forms such as liquid such as a solution. While the Examples are emulsions with higher viscosity, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).




CORRESPONDENCE
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615